IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PATRICK NOONE,                           : No. 672 MAL 2016
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
AKSHAR LACKAWANNA COUNTY                 :
STATION HOSPITALITY, L.P. AND            :
NEXUS HOSPITALITY MANAGEMENT,            :
LLC.,                                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2017, the Petition for Allowance of Appeal

is DENIED.